Case 1:19-cv-02645-AJN-KHP Document 161 Filed 03/03/20 Page 1 of 2

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
DATE FILED: _jag_0 3 2020

 

 

 

 

 

 

City of Almaty, Kazakhstan and BTA
Bank JSC,

Plaintiffs, 19-CV-2645 (AJN)
—V— ORDER
Felix Sater, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On July 24, 2019, the Clerk of Court entered a default against non-appearing Defendant
MeM Energy Partners LLC (““MeM”). Dkt. No. 58. On July 31, 2019, Plaintiffs moved for
default judgment against MeM. Dkt. No. 68. Then, on August 30, 2019, Plaintiffs amended
their Complaint. Dkt. No. 83. “It is well established that an amended complaint ordinarily
supersedes the original and renders it of no legal effect.” International Controls Corp. v. Vesco,
556 F.2d 665, 668 (2d Cir. 1977). Because the First Amended Complaint does not contain any
new claims for relief against MeM, it became the operative pleading when it was filed. See Fed.
R. Civ. P. 5(a)(2). Accordingly, when Plaintiffs filed the First Amended Complaint, they
rendered the entry of default against MeM and motion for default judgment moot. See Allstate
Ins. Co. v. Yadgarov, No. 11-cv-6187, 2014 U.S. Dist. LEXIS 30068, at *20-*24 (E.D.N.Y. Feb.
10, 2014) (collecting cases), adopted by, 2014 U.S. Dist. LEXIS 30067 (E.D.N.Y. Mar. 5, 2014).

The Court therefore vacates the entry of default against MeM, Dkt. No. 58, as moot and
denies Plaintiffs’ motion for default judgment as moot with leave to refile. Plaintiffs are hereby

ordered to serve a copy of this Order on MeM and file proof of service on the public docket.

 

 
Case 1:19-cv-02645-AJN-KHP Document 161 Filed 03/03/20 Page 2 of 2
This resolves Dkt. No. 68.
SO ORDERED.

Dated: March a , 2020
New York, New York

    

~ ALISON J. NATHAN
United States District Judge

 
